      Case 1:20-cv-00143-LG-RPM Document 32 Filed 04/27/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

 JOHNNIE LAMAR HOFFMAN                                               PLAINTIFFS

 v.                                                CAUSE NO. 1:20-cv-143-LG-RPM

 HUNTINGTON INGALLS
 INCORPORATED                                                       DEFENDANT

                               FINAL JUDGMENT

       In accordance with the Memorandum Opinion and Order entered herewith,

this Court finds that this lawsuit should be dismissed pursuant to Fed. R. Civ. P.

12(b)(6).

       IT IS, THEREFORE, ORDERED AND ADJUDGED that this lawsuit is

hereby DISMISSED WITH PREJUDICE.

       SO ORDERED AND ADJUDGED this the 26th day of April, 2021.

                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE
